     Case 4:20-cv-00078-O Document 6 Filed 03/02/21                Page 1 of 4 PageID 18



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

DEVAUGHN BRYANT,                                 §
aka Solomon Bryant-Bey,                          §
(TDCJ No. 01740858),                             §
                                                 §
                       Plaintiff,                §
                                                 §
v.                                               §           Civil Action No. 4:20-cv-078-O
                                                 §
FORT WORTH                                       §
POLICE DEPARTMENT, et al.,                       §
                                                 §
                       Defendants.               §

                       OPINION AND ORDER OF DISMISSAL
                     UNDER 28 U.S.C. §§ 1915A(b) and 1915(e)(2)(B)

       This case is before the Court for review of pro-se inmate/Plaintiff Devaughn Bryant’s

(“Bryant”) claims to determine if they are frivolous, malicious, or fail to state a claim upon which

relief may be granted under the screening provisions of 28 U.S.C. §§ 1915A(b)(1) and

1915(e)(2)(B). Having reviewed and screened the claims in the complaint, the Court concludes

that Bryant’s claims in this case must be dismissed under authority of these provisions.

I.     BACKGROUND

        Bryant filed a civil-rights complaint form naming as defendants the Fort Worth Police

Department, Fort Worth Police Officer R. Cannon, and Fort Worth Police Officer J. Argueta.

Compl. 1, 3, ECF No. 1. As to each defendant, Bryant writes that they “deprived and

denationalized me of my Moorish American Nationality.” Id. at 3. In his statement of claim section

of the form complaint, Bryant provides:

       On May 23, 2010, Officers R. Cannon [#3828] and J. Argueta [#3695] for the Fort
       Worth P.D. did deprive[] and denationalize me of my Moorish American

                                                 1
      Case 4:20-cv-00078-O Document 6 Filed 03/02/21                Page 2 of 4 PageID 19



        Nationality and birth rights of my true identify by making an unlawful arrest and
        held me hostage to answer for an otherwise infamous crime under the Fictitious,
        wardship name DEVAUGHN BRYANT a “black” male, age: 20 and “Non-
        Hispanic” for ethnicity as the arrest charging instruments describe. These
        instruments has never properly identified me, a Moorish American National nor
        does it show by what “Delegation of Authority” was I Solomon Bryant-Bey
        arrested. I am not a negro, Black, colored, African-American etc. . . . [sic].
Id. at 4. For relief in this proceeding, Bryant seeks “$10 million in compensatory and punitive

money damages.” Id.

II.     LEGAL STANDARD OF REVIEW UNDER §§ 1915A and 1915(e)(2)(B)

        Bryant is an inmate who was permitted to proceed in forma pauperis. As a part of the Prison

Litigation Reform Act (“PLRA”), Congress enacted 28 U.S.C. § 1915A, which requires a district

court to review a complaint from a prisoner seeking relief from a governmental entity, officer, or

employee as soon as possible after docketing. See 28 U.S.C.A. § 1915A(a). Because Bryant is

proceeding in-forma-pauperis, his complaint is also subject to screening under 28 U.S.C. §

1915(e)(2). Both § 1915A and § 1915(e)(2) provide for sua sponte dismissal of the complaint or

any portion thereof, if it is frivolous, malicious, fails to state claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C.A. §§ 1915A(b) and 1915(e)(2)(B).

        A complaint is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when it is “based

on an indisputably meritless legal theory.” Id. at 327. A claim lacks an arguable basis in fact when

it describes “fantastic or delusional scenarios.” Id. at 327-28. A complaint fails to state a claim

upon which relief may be granted when it fails to plead “enough facts to state a claim to relief that

is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); accord Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). To avoid dismissal for failure to state a claim, plaintiffs must


                                               2
       Case 4:20-cv-00078-O Document 6 Filed 03/02/21                 Page 3 of 4 PageID 20




allege facts sufficient to “raise the right to relief above the speculative level.” Twombly, 550 U.S.

at 555. Mere “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action” are insufficient to state a claim upon which relief may be granted. Id.

III.     ANALYSIS - Claims Based on Moorish American Nationality Subject to Dismissal

         Plaintiff Bryant seeks monetary damages under a theory that he was not subject to

prosecution in Texas state courts because that prosecution deprived him of his “Moorish American

Nationality and birth rights of my true identity . . . .” Compl. 4, ECF No. 1. Another court in this

circuit recently noted that the “Moorish American” claims are based on theories that are “not

credible,” and cited numerous cases in support as follows:

         See Bey v. State of Indiana, 847 F.3d 559, 560-61 (7th Cir. 2017) (distinguishing
         tenets of the Moorish Science Temple of America from discredited theories asserted
         by so-called Moors associated with the sovereign-citizen movement); El Ameen
         Bey v. Stumpf, 825 F. Supp. 2d 537, 539-51 (D.N.J. 2011) (declining to grant leave
         to proceed in forma pauperis in a case brought by adherents to a “Moorish
         Movement” related to sovereign citizenship); Barthelemy-Bey v. Louisiana, No. 19-
         cv-12671, 2019 WL 5430594, at *2 (E.D. La. Oct. 1, 2019) (describing the civil
         action brought by a Moorish prisoner as “frivolous because the claims are based on
         a ‘sovereign citizen’ theory, which is an indisputably meritless legal theory”)
         (citations omitted); Mason v. Anderson, No. 4:15-cv-2952, 2016 WL 4398680, at
         *2 (S.D. Tex. Aug. 8, 2016) (noting that “courts routinely dismiss sovereign citizen
         claims”) (citing Wirsche v. Bank of Am., N.A., No. 7:13-cv-528, 2013 WL 6564657,
         at *2 (S.D. Tex. Dec. 13, 2013) (Alvarez, J.) (“These teachings have never worked
         in a court of law - not a single time.”) (citations omitted)); Gooden-El v. Texas, No.
         20-cv-159, 2020 WL 1847157, at *1-2 (W.D. Tex. April. 13, 2020) (recommending
         dismissal of a complaint filed by another inmate from the Estelle Unit, seeking
         release of all “Moorish American Nationals” being held in unlawful captivity as
         hostages or political prisoners, as “frivolous”).

King v. Trump, CA No. H-20-1600, 2020 WL 3542778, *2 (S.D. Tex. June 30, 2020). As a result,

the court in King dismissed the plaintiff’s Moorish American based claims as both factually and

legally frivolous. Id. at *3 (citing Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (stating that a

                                                   3
      Case 4:20-cv-00078-O Document 6 Filed 03/02/21                  Page 4 of 4 PageID 21


complaint may be dismissed as factually frivolous if it fits within the “category encompassing

allegations that are ‘fanciful,’ ... ‘fantastic,’ ... and ‘delusional’”) (quoting Neitzke, 490 U.S. at

325, 328.

        Likewise, in this case, the Court finds that Bryant’s claim that he is not subject to

prosecution as a Moorish American is frivolous, for the same reasons set forth in the above-cited

cases. See generally Vassar-E v. Louisiana, CA No. 20-090, 2020 WL 2520718, at * 3 (E.D. La.

May 18, 2020) (“[i]t appears that Plaintiff is like many other ‘Moorish American’ who attempt to

escape the laws of this country.”) (citing El v. Louisiana, CA No. 16-2125, 2017 WL 1969552, at

*3 (E.D. La. May 12, 2017) (citations omitted)).

        Furthermore, similar to the court’s review of the pleadings in Vassar-E, given the frivolous

nature of Bryant’s complaint upon review by this Court, he will not be permitted leave to file an

amended complaint. Id. at *3. In this regard, because any amended complaint would still be based

on a frivolous “sovereign citizen” theory, this deficiency cannot be cured through an amendment

to the complaint. See El v. Louisiana, 2017 WL 1969552, at * 3 (citing Bey v. Sutton, No. 413-

205, 2013 WL 5816427, at *1 (S.D. Ga. Oct. 29, 2013) (finding a “Moorish American’s” complaint

so frivolous that a “re-pleading option” was not warranted)). Accordingly, the Court finds that

Bryant is not entitled to an opportunity to amend in this instance.

IV.     CONCLUSION and ORDER

        It is therefore ORDERED that all of Plaintiff Devaughn Bryant’s claims in this suit are

DISMISSED WITH PREJUDICE under 28 U.S.C. § 1915A(b)(1) and, alternatively, under 28

U.S.C. § 1915(e)(2)(B)(i).

        SO ORDERED this 2nd day of March, 2021.

                                                       _____________________________________
                                                  4    Reed O’Connor
                                                       UNITED STATES DISTRICT JUDGE
